DENY and Opinion Filed September 23, 2022




                                        In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-22-00760-CV

                    IN RE THE STATE OF TEXAS, Relator

           Original Proceeding from the County Court at Law No. 2
                            Dallas County, Texas
                    Trial Court Cause No. CC-22-02427-B

                        MEMORANDUM OPINION
                   Before Justices Myers, Nowell, and Goldstein
                            Opinion by Justice Myers
      Relator, the State of Texas, has filed this petition for writ of mandamus

complaining that (1) the trial court abused its discretion by striking the State’s

intervention and (2) real party in interest lacks standing to bring the underlying suit.

Entitlement to mandamus relief requires relator to show that the trial court clearly

abused its discretion and that relator lacks an adequate appellate remedy. In re

Prudential Ins. Co. of Am., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding).

      After reviewing the petition and the record before us, we conclude that the

State has failed to demonstrate that the trial court abused its discretion. Accordingly,

we deny the petition for writ of mandamus. See TEX. R. APP. P. 52.8(a).
     Also pending before the Court is relator’s motion to consolidate this original

proceeding with two related appeals. Having denied the petition for writ of

mandamus, we deny the motion as moot.



220760f.p05                              /Lana Myers//
                                         LANA MYERS
                                         JUSTICE




                                      –2–